Appellant's contention that the argument of private prosecutor, Hon. James P. Stinson, in his closing argument to the jury, was of such injurious character as to necessitate the granting of a rehearing and the reversal of this case, has given us no small concern and caused us to review many authorities, which has of necessity delayed handing down this opinion. The remark objected to is set out in our original opinion. That the maker of the argument was a man of much standing and influence among the citizens comprising the jury, would seem likely to enhance the probability of hurtful consequence. Appellant was seeking to claim manslaughter among other defenses to a charge of killing her former husband. Her mental attitude at the time of the homicide was material. It, in part, may have been based on what she and her daughters claimed was the past conduct of deceased. The testimony, however, in argument before the jury of one in whose word the jurors had confidence, of the fact that he knew that deceased was not the kind of man he had been pictured, for he knew him, — was susceptible of the influence of much weight in combatting the claims of the defense. If deceased was not the kind and character of man as shown by the testimony of appellant and her daughters, such fact would go far toward disproving the theory of appellant.
Without discussion of the authorities, which are mumerous and may be cited both pro and con, we have concluded it our duty in arriving at a solution of this matter to give to appellant the benefit of the doubt which is in our own minds. The rehearing will be *Page 468 
granted, the affirmance set aside, and the judgment reversed and cause remanded for another trial.
Reversed and remanded.